        Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 1 of 11
                                                                                               FILED
                                                                                            U.S. District Court
                                                                                            District of Kansas

                                                                                            OCT 212019
                                                                                     Clerk~. Di~ Court
                       IN THE UNITED ST ATES DISTRICT COURT                          By .     ~           Deputy Clerk
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                         Plaintiff,

      v.                                               Case No. 19-CR-10150-JWB


KEVIN W. STRUSS,

                         Defendant.


                                      PLEA AGREEMENT

       The United States of America, by and through Assistant United States Attorney, Alan G.

Metzger, and Kevin W. Struss the defendant, personally and by and through his counsel, Assistant

Federal Defender, David Freund, hereby enter into the following Plea Agreement pursuant to Rule

11 of the Federal Rules of Criminal Procedure:

        1.     Defendant's Guilty Plea. The defendant agrees to plead guilty to Count One of

the Information charging a violation of 18 U.S.C. § 1014, that is, Federal Crop Insurance Fraud.

By entering into this Plea Agreement, the defendant admits to knowingly committing the offense,

and to being guilty of the offense. The defendant understands that the maximum sentence which

may be imposed as to Count One of the Information to which he has agreed to plead guilty is not

more than thirty years of imprisonment, a $1,000,000.00 fine, five years of supervised release,

restitution the amount of which is reserved for determination by the Court at the time of sentencing,

and a $100.00 mandatory special assessment. The defendant also agrees to plead guilty to Count

Two of the Information charging a violation of 18 U.S.C. §152(3), that is, Bankruptcy Fraud. By

entering into this Plea Agreement, the defendant admits to knowingly committing the offense, and

to being guilty of the offense. The defendant understands that the maximum sentence which may

                                                                                            Ver. 19-01
            Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 2 of 11




be imposed as to Count Two of the Information to which he has agreed to plead guilty is not more

than five years of imprisonment, a $250,000.00 fine, three years of supervised release, restitution

the amount of which is reserved for determination by the Court at the time of sentencing, and a

$100.00 mandatory special assessment.

       2.       Factual Basis for the Guilty Plea. The parties agree the facts constituting the

offense to which the defendant is pleading guilty are as follows:

                                          COUNT ONE

       The United States Department of Agriculture (USDA) is a department of the United States,
  and was established to support the production of agriculture. Congress passed the Federal Crop
  Insurance Act (FCIA) "to promote the national welfare by improving the economic stability of
  agriculture through a sound system of crop insurance." To carry out this purpose, Congress
  created the Risk Management Agency (RMA), which is an agency of the USDA; and the
  Federal Crop Insurance Corporation (FCIC), which is a wholly-owned government corporation,
  to administer the FCIA, all for the purpose of providing government insurance against
  unavoidable crop losses.

         Congress authorized FCIC to utilize private insurance companies in providing crop
  insurance to the nation's farmers. These private insurance companies sell and service Multiple
  Peril Crop Insurance (hereinafter referred to as Crop Insurance) polices to farmers. FCIC
  reinsures Crop Insurance policies sold by private insurance companies to farmers. Ag Risk
  Management Technologies (ARMtech), Rural Community Insurance Services (RCIS) and
  Farmers Mutual Hail Insurance Company (FMH) are three such private insurance companies;
  each of which insured the crops in this matter during different years. The Crop Insurance
  program provides insurance coverage to farmers against natural crop losses. FCIC reimburses
  private insurance companies for indemnity payments made to policyholders, i.e. the insured
  farmers, in accordance with the terms and conditions of a reinsurance agreement between FCIC
  and the insurance companies and subsidizes a portion of the farmer's federal crop insurance
  premiums and reimburses the administrative costs of the private insurance companies issuing
  federal crop insurance.

       In the spring of 2015, having devised a scheme to defraud the Federal Crop Insurance
   Corporation, the defendant applied for Federal Crop Insurance with ARMtech, for his com and
   sorghum/milo crops. His application was granted. As a result, the FCIC subsidized STRUSS'
   crop insurance premium to ARMtech and, pursuant to the re-insurance agreement between
   FCIC and ARMtech paid that portion of ARM tech' s administrative costs associated with
   STRUSS' federal crop insurance.

            Beginning on approximately     December 1, 2015 and continuing through
   approximately, February 8, 2016, KEVIN STRUSS knowingly made false statements and
   reports to ARMtech; in that STRUSS submitted certified Proofs of Loss to ARMtech in which
                                                2
       Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 3 of 11




   STRUSS knowingly and falsely underreported his total 2015 com crop, by approximately
   23,524 bushels, and his total sorghum/milo crop by approximately 31,208 bushels. As a result,
   STRUSS was paid federal crop insurance benefits to which he was not entitled.

                                         COUNT TWO

              On April 28, 2018, Kevin W. Struss filed for bankruptcy in the District of Kansas.
    He was asked the following question in the Statement of Financial Affairs for Individuals
    Filing/or Bankruptcy: "Within 2 years before you filed for bankruptcy, did you sell, trade, or
    otherwise transfer any property to anyone, other than property transferred in the ordinary
    course of your business or financial affairs?" Struss' answer to this question was made under
    penalty of perjury, and he knowingly and fraudulently answered this question with "no."
    However, on January 23, 2018, Struss had transferred $150,000 to K.A. and on February 5,
    2018, he had transferred $320,000.00 to K.A.

       3.      Application of the Sentencing Guidelines. The parties request that the Court

apply the United States Sentencing Guidelines (Guidelines) to calculate the applicable sentence

and impose a sentence consistent with the Guidelines.        The defendant agrees to waive all

constitutional challenges to the validity of the Guidelines.     The defendant understands and

acknowledges that the Court will find, by a preponderance of the evidence, the facts used to

determine the offense level, and in making its findings, that the Court may consider any reliable

evidence, including hearsay. Nothing in this section prevents the parties from filing objections to

the Presentence Report prepared by the United States Probation Office, or from arguing the

application of specific sections of the Guidelines. The parties agree that the Court will determine

the final Guideline range. The parties understand this Plea Agreement binds the parties only and

does not bind the Court.

       4.      Relevant Conduct. The parties have agreed to the application of the Guidelines.

Therefore, the defendant agrees that the conduct charged in any dismissed counts, as well as all

other uncharged related criminal activity, will be considered as relevant conduct for purposes of

calculating the offense level for the count(s) of conviction, in accordance with United States

Sentencing Guidelines (U.S.S.G.) § lBl.3.


                                                3
       Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 4 of 11




       5.      Government's Agreements. In return for the defendant's plea of guilty as set forth

herein, the United States Attorney for the District of Kansas agrees:

       (a)     to not file any additional charges against the defendant arising out of the facts
               forming the basis for the present Information;

       (b)     to not file any charges against J .D. or K.A. arising out of the facts forming the basis
               for the present Information;

       (c)     to recommend a sentence within the applicable Sentencing Guideline range, but
               allow the defendant to reserve the right to request a downward departure and/or a
               variance;

       (d)     to recommend the defendant receive a two (2) level reduction in the applicable
               offense level under U.S.S.G. § 3El.1 for acceptance of responsibility. In addition,
               if his offense level is 16 or greater, prior to any reduction for acceptance of
               responsibility, and the Court finds he qualifies for a two-level reduction, the United
               States will move at the time of sentencing for an additional one-level reduction for
               acceptance of responsibility because he timely notified the government of his
               intention to enter a plea of guilty, and

      (e)     to reserve the amount of restitution and forfeiture for the Sentencing Court at the

              time of the sentencing hearing. The United States contends that the defendant owes

              the following amount in restitution, and the defendant reserves his right to contest

              the amount of restitution:

                  •   $604,303 in insurance premium benefits to which the defendant was not

                      entitled,

                  •   $1,231,023 for FCIC federal crop insurance premium subsidies,

                  •   $270,495 in administrative costs paid to ARMtech, RCIS and FMH,

              for a total restitution of $2, 105,821.00.     The United States contends that the

              forfeiture judgment in this matter should be the amount of money the defendant

              received from the sale of the unreported grain, i.e., $885,076.00. The United States

              agrees that it will not execute upon the forfeiture judgement so long as the defendant



                                                  4
        Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 5 of 11




              is making the agreed upon restitution payments and the forfeiture judgement will be

              released when the defendant had fully paid the restitution in this matter.

       The United States' obligations under this Paragraph are contingent upon the defendant's

continuing to manifest an acceptance of responsibility. If the defendant denies or gives conflicting

statements as to his involvement, falsely denies or frivolously contests relevant conduct the Court

determines to be true, willfully obstructs or impedes the administration of justice, as defined by

U.S.S.G. § 3Cl.l (or willfully attempts to do so), or has engaged in additional criminal conduct,

the United States reserves the right to petition the Court for a hearing to determine if he has

breached this Plea Agreement.

       If the Court finds by a preponderance of the evidence that the defendant (1) has breached

or violated this Plea Agreement; (2) has willfully obstructed or impeded the administration of

justice, as defined by U.S.S.G. § 3Cl.l (or willfully attempted to do so); (3) has engaged in

additional criminal conduct; or (4) has otherwise failed to adhere to this Plea Agreement's terms,

the United States shall not be bound by this Paragraph, and may pursue any additional charges

arising from the criminal activity under investigation, as well as any charges for any perjury, false

statement, or obstruction of justice that may have occurred.

       If the Court finds the defendant has violated this Plea Agreement, he understands and

agrees that all statements he made, any testimony he gave before a grand jury or any tribunal, or

any leads from such statements or testimony, shall be admissible against him in any and all

criminal proceedings. The defendant waives any rights which might be asserted under the United

States Constitution, any statute, Federal Rule of Criminal Procedure l l(f), Federal Rule of

Evidence 410, or any other federal rule that pertains to the admissibility of any statements he made

subsequent to this Plea Agreement.



                                                 5
       Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 6 of 11




        The United States agrees that it will not seek restitution, nor claim as a loss to the FCIC,

the insurance premium subsidy and third party insurance company administrative costs for the

2014 crop year.

        5a.     Defendant's Agreements. The defendant agrees to make a minimum restitution

payment of$200,000.00, on or before January 15, 2020. Payment will be by certified check. The

defendant further agrees that he will not sell, transfer, gift, or encumber any of his assets, to include

the assets of Struss Farms, LLC, and Struss and Cook Farms, LLC, without the agreement of the

United States Attorney for the District of Kansas. If the parties cannot agree upon a requested

sale, transfer, gift, or encumberance of the defendant's assets, the defendant may seek relief from

the District Court.

        The defendant agrees to inform the United States Attorney's Office for the District of

Kansas of any transfer of assets by the defendant, Struss Farms, LLC, and/or Struss and Cook

Farms, LLC, since January 1, 2014, said information to be provided on or before the date of

sentencing.

        The defendant agrees to make annual restitution payments of at least 10% of the combined

gross income of the defendant, Struss Farms LLC, and Struss and Cook Farms, LLC. Should the

defendant fail to make the required restitution payment(s) the United States may pursue collection

of restitution against the assets of the defendant; Struss Farms, LLC.; and or Struss and Cook

Farms, LLC.

        The defendant further agrees that a forfeiture judgement in the amount of $885,076.00 be

entered against him. The United States agrees that it shall not execute on the forfeiture judgement

if the defendant makes the above identified restitution payments, and shall release the forfeiture

judgement if the defendant makes full restitution in this matter.



                                                   6
       Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 7 of 11




       6.      Mutual Agreements of the United States and Defendant. The United States and

the defendant, hereby agree to request the Court to schedule the defendant's sentencing hearing

for January 15, 2020, or a date thereafter.

       7.      Sentence to be Determined by the Court. The defendant understands that the

sentence to be imposed will be determined solely by the United States District Judge. The United

States cannot and has not made any promise or representation as to what sentence he will receive.

       8.      Identification of Assets and Agreement Concerning Monetary Penalties

(Restitution, Fines, Assessments) and Forfeiture. The defendant agrees to cooperate fully with

the United States Attorney's Office and specifically agrees as follows:

       (a)     Defendant agrees to execute a financial statement provided by the United States
               Attorney's Office and to update the statement with any material changes within 30
               days of any such change. Defendant further agrees to provide all supporting
               documentation, including, but not limited, to copies of federal tax returns. The
               defendant agrees to disclose all assets in which defendant has any interest or which
               defendant exercises control, directly or indirectly, including those held by a spouse,
               nominee, or other third party, as well as any transfer of assets that has taken place
               within six years preceding the entry of the judgment in this criminal case.
               Additionally, the defendant agrees to periodically execute an updated financial
               statement at the request of the United States Attorney's Office until such time the
               judgment debt is paid in full.

       (b)     Defendant agrees to authorize the release of all financial information requested by
               the United States, including, but not limited to, executing authorization forms for
               the United States to obtain tax information, bank account records, credit history,
               and social security information. Defendant agrees the United States Attorney's
               Office may subpoena any records it deems relevant to conduct a full financial
               investigation. Defendant agrees to discuss or answer any questions by the United
               States relating to its financial investigation.

       (c)     Defendant agrees to submit to an examination prior to and/or after sentencing,
               which may be taken under oath, and/or may include a polygraph examination.

       (d)     Defendant agrees that any waivers, consents, or releases executed for the United
               States Probation Office for purposes of preparation of the Presentence Report may
               be provided to the United States Attorney's Office. All information defendant
               provided to the United States Probation Office or independently obtained by the
               United States Probation Office may be provided to the United States Attorney's
               Office.

                                                 7
        Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 8 of 11




       (e)     Defendant agrees not to encumber, transfer, or dispose of any monies, property, or
               assets under defendant's custody or control, without written approval from the
               United States Attorney's Office.

       (f)     Defendant agrees that whatever monetary penalties the Court imposes (including
               any fine, restitution, assessment, or forfeiture judgment), will be due and payable
               immediately and subject to immediate enforcement by the United States. Should
               the Court impose a schedule of payments, he agrees that the schedule of payments
               is a minimum schedule of payments and not the only method, nor a limitation on
               the methods, available to the United States to enforce the judgment. If defendant
               is incarcerated, defendant agrees to participate in the Bureau of Prisons' Inmate
               Financial Responsibility Program, regardless of whether the Court specifically
               directs participation or imposes a schedule of payments.

       (g)     If defendant posted funds as security for defendant's appearance in this case,
               defendant authorizes the Court to release the funds to the Clerk of the United States
               District Court to be applied to the criminal monetary impositions at the time of
               sentencing.

       (h)     Defendant waives any requirement for demand of payment on any restitution, fine,
               assessment, or forfeiture judgment entered by this Court.

       (i)     Defendant agrees to notify the United States Attorney's Office within 30 days of
               any change of address or other contact information until the judgment debt is paid
               in full.

       G)      Defendant agrees the terms of this agreement shall be incorporated into the
               Judgment in a Criminal Case.

       (k)     Defendant waives the administrative requirements of the Treasury Offset Program,
               including the requirement of default, and agrees to be immediately included in the
               Treasury Offset Program allowing federal benefits and payments to be offset and
               applied to the balance of criminal monetary penalties.

       (I)     Defendant agrees that noncompliance with any of the terms set forth in this
               paragraph will result in a continuance of the sentencing hearing.


       9.      Withdrawal of Plea Not Permitted. The defendant understands that if the Court

accepts this Plea Agreement, but imposes a sentence with which he does not agree, he will not be

permitted to withdraw his guilty plea.




                                                 8
        Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 9 of 11




       10.       Payment of Special Assessment. The defendant understands that a mandatory

special assessment of $100.00 per count of conviction will be entered against him at the time of

sentencing. The defendant agrees to deliver to the Clerk of the United States District Court

payment in the appropriate amount no later than the day of sentencing. The defendant has the

burden of establishing an inability to pay the required special assessment.             The parties

acknowledge that if the Court finds the defendant is without resources to pay the special

assessment at the time of sentencing, the Court may allow payment during his period of

incarceration.

       11.       Waiver of Appeal and Collateral Attack.           The defendant knowingly and

voluntarily waives any right to appeal or collaterally attack any matter in connection with this

prosecution, his conviction, or the components of the sentence to be imposed herein, including the

length and conditions of supervised release, as well as any sentence imposed upon a revocation of

supervised release. The defendant is aware that 18 U.S.C. § 3742 affords him the right to appeal

the conviction and sentence imposed. The defendant also waives any right to challenge his

sentence, or the manner in which it was determined, or otherwise attempt to modify or change his

sentence, in any collateral attack, including, but not limited to, a motion brought under 28 U.S.C.

§ 2255 (except as limited by United States v. Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)),

or a motion brought under Federal Rule of Civil Procedure 60(b ). In other words, the defendant

waives the right to appeal the sentence imposed in this case, except to the extent, if any, the Court

departs upwards from the sentencing Guideline range that the Court determines to be applicable.

However, ifthe United States exercises its right to appeal the sentence imposed, as authorized by

18 U.S.C. § 3742(b), the defendant is released from this waiver and may appeal the sentence

received, as authorized by 18 U.S.C. § 3742(a). Notwithstanding the forgoing waivers, the parties



                                                 9
       Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 10 of 11




understand that the defendant in no way waives any subsequent claims with regards to ineffective

assistance of counsel or prosecutorial misconduct.

        12.    FOIA and Privacy Act Waiver. The defendant waives all rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case, including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552.

The defendant further waives any rights conferred under the Privacy Act of 1974, 5 U.S.C. § 552a,

to prevent or object to the disclosure of records or materials pertaining to this case.

        13.    Waiver of Claim for Attorney's Fees.          The defendant waives all claims under

the Hyde Amendment, 18 U.S.C. § 3006A, for attorney's fees and other litigation expenses arising

out of the investigation or prosecution of this matter.

        14.    Full Disclosure by United States. The defendant understands the United States

will provide to the Court and the United States Probation Office all information it deems relevant

to determining the appropriate sentence in this case. This may include information concerning his

background, character, and conduct, including the entirety of his criminal activities. The defendant

understands these disclosures are not limited to the count to which he is pleading guilty. The

United States may respond to comments he or his attorney makes, or to positions he or his attorney

takes, and to correct any misstatements or inaccuracies. The United States further reserves its right

to make any recommendations it deems appropriate regarding the disposition of this case, subject

only to any limitations set forth in this Plea Agreement. The defendant also has the right to provide

information concerning the offense and to make recommendations to the Court and the United

States Probation Office.




                                                  10
         Case 6:19-cr-10150-JWB Document 10 Filed 10/21/19 Page 11 of 11




        15.    Parties to the Agreement. The defendant understands this Plea Agreement binds

only him and the United States Attorney for the District of Kansas, and that it does not bind any

other federal, state, or local prosecution authority.

        16.    Voluntariness of Guilty Plea. The defendant has had sufficient time to discuss

this case, the evidence, and this Plea Agreement with his attorney and he is fully satisfied with the

advice and representation his attorney provided. Further, the defendant acknowledges that he has

read the Plea Agreement, understands it, and agrees it is true and accurate and not the result of any

threats, duress or coercion. The defendant further understands that this Plea Agreement supersedes

any and all other agreements or negotiations between the parties, and unless subsequently

supplemented in writing with the joint approval of the parties, this Plea Agreement embodies each

and every term of the agreement between the parties. The defendant acknowledges that he is

entering into this Plea Agreement and is pleading guilty because he is guilty.           He further

acknowledges that he is entering his guilty plea freely, voluntarily, and knowingly.



                                                              Date:_/i
                                                                    :;__'!J
                                                                         _ -_,._/.._-S'
                                                                                     _-_/ ..:.._
                                                                                           f _ _ __




Debra L. Barnett
Assistant United States Attorney
Supervisor


                                                              Date: {   f) - J_ l - JCf


                                                              Date:___,/, __
                                                                           O_r   _2_1-_ /---'l-__
Counsel for Defendant

                                                  11
